Citation Nr: 0901930	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for hypertensive 
arteriosclerotic heart disease.

2.  Entitlement to service connection for 
cholecystolithiasis.

3.  Entitlement to service connection for left ear hearing 
loss.





ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1959 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.



FINDINGS OF FACT

1.  Hypertension and hypertensive arteriosclerotic heart 
disease did not become manifest in service or for many years 
thereafter and neither is shown to be related to service.

2.  Cholecystolithiasis did not become manifest in service or 
for many years thereafter and is not shown to be related to 
service. 

3.  Left ear hearing loss did not become manifest in service 
or for many years thereafter and is not shown to be related 
to service.   



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertensive arteriosclerotic heart disease are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107  (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
cholecytolithiasis are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for entitlement to service connection for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claims.  An examination or 
opinion is necessary if the evidence of record (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the evidence does not establish that that 
the veteran had any hypertension, heart disease, 
cholecystolithiasis or related pathology, hearing loss or 
acoustic trauma in service.  Thus, it is not established that 
the veteran incurred any injury or disease in service so as 
to warrant a VA medical examination in relation to any of his 
service connection claims currently before the Board.  Id.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not reveal any heart or gall 
bladder problems or hypertension.  Blood pressure was never 
found to be higher than 138/76, which was noted on September 
1973 discharge and reenlistment examination. 

At the veteran's March 1959 entrance examination the 
veteran's hearing was found to be normal based on whispered 
and spoken voice testing.  Then, on December 1964 
reenlistment examination audiometry revealed that puretone 
thresholds (in decibels, converted from ASA units to ISO ANSI 
units) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
20
LEFT
20
18
10
15
15

On March 1967 audiological evaluation, audiometry revealed 
that puretone thresholds (in decibels converted from ASA 
units to ISO ANSI units ) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
20
LEFT
20
18
10
15
15

The service medical records contain no further audiological 
evaluations.  
 
A June 1998 progress note shows that the veteran requested a 
physical examination as he had not had one since 1982.  Blood 
pressure was found to be 180/92.  The diagnostic assessment 
was probable hypertension.  A subsequent January 1999 
progress note shows diagnostic impressions of hypertension 
and diabetes.  
An April 1999 private operative report shows that the veteran 
underwent Coronary Artery Bypass Graft (CABG) surgery for 
recent myocardial infarction with post-infarction congestive 
heart failure and angina.  The veteran was noted to have 
tolerated the procedure well.  

A January 2004 chest X-ray produced a diagnostic impression 
of atherosclerotic aorta.  A January 2004 private hospital 
discharge summary shows pertinent diagnoses of retained 
cerumen, A.S., rule out presbycusis, hypertensive 
atherosclerotic cardiovascular disease, old anteroseptal wall 
myocardial infarction, not in failure, status post coronary 
artery bypass graft in 1999 and cholecytolithiasis.   

A February 2004 nuclear imaging report shows findings 
consistent with acute choleycystitis.  A February 2004 
private discharge summary shows that the veteran was 
hospitalized for 7 days for cholecystitis.  An open 
cholecystectomy was performed and the post operative course 
was unremarkable.  He was sent home improved.  

In February 2005 the veteran indicated on a VA claim form 
that his left ear hearing loss began in 1965.    

In a March 2005 statement the veteran indicated that his wife 
noticed that he had a hearing problem in 1986.  He did not 
pay any attention to it until 2002 at which point he could 
not hear the TV unless it was turned up really loud.  His 
wife had told him to ask his doctor for a hearing aid.  He 
was not aware of his heart problem until after his bypass 
operation.  The doctor found out that he was diabetic and had 
hypertension two months before he had the operation.  
Regarding his gallstone, according to his doctor it developed 
from accumulated salt and fat due to the nature of his work.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including hypertension 
and sensorineural hearing loss are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order to facilitate data comparison for VA purposes, ASA 
standards noted in service medical records dated prior to 
November 1, 1967 must be converted to ISO-ANSI standards. 
Audiometric charts in records dated after November 1, 1967 
are presumed to be in ISO-ANSI units unless otherwise 
specified. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Hypertensive arteriosclerotic heart disease

The veteran's service medical records are negative for any 
clinical reference to hypertension or heart disease.  There 
were a few slightly elevated blood pressure readings in 
service but blood pressure was never found to be higher than 
138/76 and the records contain no diagnosis or findings of 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1, indicating that hypertension is defined as diastolic 
pressure, which is predominantly 90 mm or greater and that 
isolated systolic hypertension is defined as systolic blood 
pressure predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  The record then does not 
contain any reference to hypertension or heart disease until 
1998 approximately 20 years after service.  A lengthy 
interval of time between service and initial postservice 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, none of the post-service medical records 
contain any indication that the veteran's hypertension and 
heart disease noted so many years after the veteran's 
separation from active service is related to such service.    

Although the veteran alleges that his hypertensive 
arteriosclerotic heart disease is related to service, as a 
layperson he is not competent to provide a medical opinion 
regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, given that there is no 
competent medical evidence of hypertension or hypertensive 
arteriosclerotic heart disease until many, many years after 
service and no competent evidence of a nexus between 
hypertension or hypertensive arteriosclerotic heart disease 
and the veteran's service, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection on either a direct or presumptive basis.  The 
preponderance of the evidence is against this claim and it 
must be denied.

Cholecystolithiasis  

The veteran's service medical records are negative for any 
clinical reference to cholecystolithiasis, cholecystitis, or 
any related pathology.  The record then does not contain any 
reference to cholecystolithiasis until 2004, some 26 years 
after service.  A lengthy interval of time between service 
and initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Moreover, none of the post-service medical 
records contain any indication that the veteran's 
cholecystolithiasis noted so many years after the veteran's 
separation from active service, was related to such service.    

Although the veteran alleges that his cholecystolithiasis is 
related to service, as a layperson he is not competent to 
provide a medical opinion regarding medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, given that there is no competent medical 
evidence of cholecystolithiasis until many, many years after 
service and no competent evidence of a nexus between 
cholecystolithiasis and the veteran's service, the Board must 
conclude that the weight of the evidence is against a finding 
of service connection.  The preponderance of the evidence is 
against this claim and it must be denied.


Left Ear Hearing Loss

At the outset, the Board notes that the veteran has not 
alleged that he experienced any acoustic trauma (i.e. injury 
to the left ear) during service and the hearing testing done 
while he was in service does not show that he incurred a 
hearing loss while in service.  See Hensley v. Brown, 5 Vet. 
App 155, 157, noting that the threshold for normal hearing is 
from 0 to 20 decibels.   The veteran did note on a February 
2005 VA claim form that his left ear hearing problems began 
in 1965 but in a subsequent March 2005 statement he indicated 
that his hearing loss appeared to have begun in 1986 when his 
wife noticed that he had a hearing problem.  The Board finds 
the veteran's latter statement more credible as it was more 
detailed and was also made against his interest in 
potentially receiving service connection for hearing loss.      

Accordingly, the record does not establish that the veteran 
incurred acoustic trauma in service, nor does it show the 
existence of any hearing loss until 1986, some 8 years after 
service.  Moreover, none of the post-service medical records 
contain any indication that any current hearing loss, noted 
so many years after the veteran's separation from active 
service, is related to such service.  In fact, the only 
current medical evidence of record related to hearing loss, 
the January 2004 private hospital discharge summary actually 
shows a rule out diagnosis of presbycusis or age-related 
hearing loss, which would tend to show that any current 
hearing loss the veteran has is not related to his military 
service.  

Although the veteran alleges that his hearing loss is related 
to service, as a layperson he is not competent to provide a 
medical opinion regarding medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given 
that there is no evidence of left ear hearing loss until at 
least 8 years after service, no medical evidence of hearing 
loss until much later, and no competent evidence of a nexus 
between any current left ear hearing loss and the veteran's 
service, the Board must conclude that the weight of the 
evidence is against a finding of service connection on either 
a direct or presumptive basis.  The preponderance of the 
evidence is against this claim and it must be denied.
  

ORDER

1.  Entitlement to service connection for hypertensive 
arteriosclerotic heart disease is denied.

2.  Entitlement to service connection for cholecystolithiasis 
is denied.

3.  Entitlement to service connection for left ear hearing 
loss is denied.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


